                                                     Case 2:20-mc-00076-MWF-MRW Document 43 Filed 01/25/21 Page 1 of 2 Page ID #:1041




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:    cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17                                                     Misc. Action No. 2:20-mc-00076
                                                                                                                                          _____________________
                                                                                   18                                                     Petitioner Daniel Snyder’s Request
                                                                                   19                                                     For An Order Requesting
                                                                                                                                          International Judicial Assistance
                                                                                   20
                                                                                        In re Application of Daniel Snyder                Pursuant To The Hague Convention
                                                                                   21 for an Order Directing Discovery from               Of March 18, 1970, On The Taking
                                                                                        New Content Media Inc. d/b/a MEA                  Of Evidence Abroad In Civil or
                                                                                   22 WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                                                                          Commercial Matters
                                                                                   23
                                                                                                                                          The Honorable Michael R. Wilner
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28      Petitioner Daniel Snyder’s Request For An Order Requesting International Judicial Assistance
                                                                                          Pursuant To The Hague Convention Of March 18, 1970, On The Taking Of Evidence Abroad In
                                                                                                                          Civil or Commercial Matters
                                                     Case 2:20-mc-00076-MWF-MRW Document 43 Filed 01/25/21 Page 2 of 2 Page ID #:1042




                                                                                    1         Petitioner Daniel Snyder (“Petitioner”) asks the Court to enter an Order, in the
                                                                                    2 form letter from the Hague Convention attached hereto as Exhibit A, Requesting

                                                                                    3 International Judicial Assistance Pursuant to the Hague Convention of March 18, 1970,

                                                                                    4 on the Taking of Evidence Abroad in Civil or Commercial Matters to take the deposition

                                                                                    5 of Nirnay Chowdhary (a resident and citizen of India), the corporate representative that

                                                                                    6 Respondent New Content Media, Inc. Rule 30(b)(6) intends to designate as its corporate

                                                                                    7 representative to testify on its behalf pursuant to the Court’s Orders authorizing the

                                                                                    8 service of deposition and document subpoenas in this action. Dkts. 14, 17, 23. In light

                                                                                    9 of the ongoing coronavirus pandemic, Petitioner further requests that the Court Request

                                                                                   10 that the deposition proceed via online secure remote means.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         Pursuant to the rules and requirements in India, the “voluntary depositions of
                                                                                   12 Indian nationals and third country nationals require prior permission of the Indian
REED SMITH LLP




                                                                                   13 Central      Authority       for      the     Hague       Evidence        Convention.”        See
                                                                                   14 https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-

                                                                                   15 Information/India.html (last accessed January 13, 2021).

                                                                                   16
                                                                                        Dated: January 25, 2021           REED SMITH LLP
                                                                                   17

                                                                                   18                                             By: /s/ Carla Wirtschafter
                                                                                                                                      Jordan W. Siev
                                                                                   19                                                 Rizwan A. Qureshi
                                                                                   20
                                                                                                                                      Carla Wirtschafter

                                                                                   21
                                                                                                                                       Attorneys for Petitioner
                                                                                                                                       Daniel Snyder
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                              -1-
                                                                                          Petitioner Daniel Snyder’s Request For An Order Requesting International Judicial Assistance
                                                                                         Pursuant To The Hague Convention Of March 18, 1970, On The Taking Of Evidence Abroad In
                                                                                                                         Civil or Commercial Matters
